         Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 1 of 8




                                                    June 8, 2021


VIA ECF
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:      SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Torres:

        We write on behalf of Defendant Ripple Labs, Inc. (“Ripple”) in opposition to the SEC’s
letter dated June 2, 2021 (“SEC Letter,” ECF No. 217). The SEC’s request for a 60-day
extension of discovery should be denied.

        The SEC’s letter misstates the reasons for Ripple’s opposition to extending discovery.
Ripple opposes this extension because delay will be extremely prejudicial to Ripple and because
there is not good cause to modify the discovery schedule.1

         I.       An Extension of Discovery Will Unduly Prejudice Ripple’s Business

        Delay in this litigation poses an existential threat to Ripple’s business in the United
States. The Court can deny the SEC’s request on that basis alone. See, e.g., Dumann Realty,
LLC v. Faust, , 2011 WL 2749523, at *2 (S.D.N.Y. July 8, 2011) (“[A] district court ‘also may
consider . . . whether allowing the [modification of a schedule] at this stage of the litigation will
prejudice defendants.’ ”) (second brackets in original) (quoting Kassner v. 2nd Ave. Delicatessen



1
  The SEC incorrectly asserts (at 1) that “Defendants do not consent to the SEC’s request because they contend that
the SEC had sufficient time to investigate this matter before filing suit, and because Ripple wants to move for
summary judgment as soon as possible.” It is true that the SEC had ample time to investigate before filing suit, but
Defendants do not argue that the SEC’s investigation means it is not entitled to further discovery. The SEC’s two
and a half year investigation does, however, mean that the SEC knew well in advance what further facts it needed to
develop, which supports Ripple’s argument that the SEC failed to act diligently when it unreasonably delayed its
discovery requests (as described below). It is also true — as Ripple made clear in the initial Rule 16 letter — that
Ripple wants to move for summary judgment as soon as possible, but this is not an arbitrary preference for speed.
As described in greater detail below, the pendency of this litigation itself poses a grave threat to Ripple’s ability to
continue operating in the United States.
         Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 2 of 8


Hon. Analisa Torres
June 8, 2021
Page 2
Inc., 496 F.3d 229, 244 (2d Cir. 2007)); see also SEC Letter at 3 (conceding that extension is
proper only “[i]f [t]he [o]pposing [p]arty [w]ill [n]ot [b]e [u]nfairly [p]rejudiced”).

        As the SEC alleges in its complaint, Ripple’s current primary line of business is cross-
border payments and related activities. See ECF No. 46 ¶ 359. Sending money internationally
has traditionally been slow and expensive.2 Ripple’s On-Demand Liquidity (“ODL”) product
solves this problem by using XRP as a bridge currency: the sender can buy XRP in one local
currency and transfer the XRP to the recipient, who can sell that XRP in another local currency,
in a process taking seconds rather than days. As the SEC itself describes this solution:

        ODL involves a transaction in which a money transmitter in a sender’s
        jurisdiction converts fiat currency into XRP, transfers the XRP to a recipient’s
        jurisdiction, and converts the XRP into the fiat currency of that locale. Typically,
        instead of holding XRP directly, money transmitters who may use ODL would
        rely on market makers in the sender’s and recipient’s jurisdictions to trade in and
        out of XRP in about ninety seconds or less.

Id. ¶ 360.

        Crucially, for ODL to work efficiently, there must be a liquid market for XRP in both the
sending and receiving countries. But the pendency of this lawsuit has significantly hurt the
markets for XRP in the United States and abroad. Within days of the SEC’s filing, almost 20
exchanges de-listed or suspended XRP.3 More have subsequently followed suit. Today, XRP is
essentially illiquid in the United States, practically eliminating the possibility of ODL transfers
into or out of the United States. XRP’s liquidity has also been hampered in other jurisdictions,
damaging Ripple’s ability to develop and market ODL worldwide. Every additional day this suit
is pending is a day in which the XRP markets remain improperly frozen in the United States and
Ripple’s business is unfairly hampered. This is severely prejudicial to Ripple, and the SEC’s
extension motion does not even mention it, much less explain why the proposed delay would not
harm Ripple. The Court can, and should, deny the SEC’s motion on this basis alone.

        II.      The SEC Has Not Shown Good Cause To Extend Discovery

        Even putting aside the prejudice that a discovery extension would cause Defendants, the
SEC’s request should be denied because it has not shown good cause to modify the scheduling
order, as required under Fed. R. Civ. P. 16. See, e.g., iMedicor, Inc. v. Access Pharms., Inc., 290
F.R.D. 50, 52 (S.D.N.Y. 2013) (“[P]laintiff must demonstrate good cause for modifying the
scheduling order under Rule 16(b).”). “ [A] finding of good cause depends on the diligence of
the moving party . . . meaning that despite its having exercised diligence, the applicable deadline

2
  In general terms, a person sending money abroad must rely on a chain of two or more “correspondent banks,” each
of which may charge a substantial fee. It can take as long as a week for the money to reach the recipient’s bank.
3
  See, e.g., Will XRP Survive The SEC’s Charges Against Ripple As XRP Is Delisted From Numerous Exchanges?,
Liquidity Finder (Jan. 6, 2021), https://www.liquidityfinder.com/news/Will-XRP-survive-the-SEC%E2%80%99s-
Charges-against-Ripple-as-XRP-is-delisted-from-numerous-exchanges?id=ckjlpgo6p978t0a12363snngu.
         Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 3 of 8


Hon. Analisa Torres
June 8, 2021
Page 3
could not have been reasonably met.” Id. (internal quotation marks and citations omitted); see
also SEC v. Lek Sec. Corp., 2019 WL 3729386, at *4 (S.D.N.Y. Aug. 7, 2019) (“In determining
whether good cause exists to modify a scheduling order, ‘the primary consideration is whether
the moving party can demonstrate diligence.’ ”) (quoting Kassner, 496 F.3d at 244).

        The SEC’s primary argument for an extension (at 2-3) is that “[a]ll [p]arties [h]ave
[e]xpended [s]ignificant [t]ime [o]n [m]otions [p]ractice.” It does not and cannot argue that this
motion practice somehow prevented it from timely meeting the discovery deadlines. Indeed, the
efforts expended on motions practice to date cut against an extension of discovery. See Sokol
Holdings, Inc. v. BMB Munai, Inc., 2009 WL 3467756, at *3 (S.D.N.Y. Oct. 28, 2009) (finding
no good cause for extension where, among other things, “the parties engaged in extensive legal
briefing and substantial discovery” that would be near completion unless the court permitted
extension). Magistrate Judge Netburn has carefully overseen discovery and promptly resolved
issues presented to her.

         To the extent the SEC attempts to argue that motions practice has interfered with its
ability to conduct discovery, the SEC ignores that the substantial bulk of this motions practice
was of its own (improper) making. For example, the Court denied SEC’s motion incorrectly
arguing that Ripple’s fair notice argument waives attorney-client privilege. See, e.g., ECF Nos.
165, 166, 174, 195, 196, 210. The Court also granted motions by individual defendants Bradley
Garlinghouse and Christian Larsen to quash overbroad SEC subpoenas for personal financial
records. ECF Nos. 59, 72, 87, 103. Most egregiously, the Court has now twice ordered the SEC
to produce non-privileged SEC documents after the SEC improperly refused to do so. ECF Nos.
67, 78, 79, 80, 102, 126, 142, 149, 163. Yet the SEC still has not produced many of the
documents the Court ordered it to produce, and Defendants have sought the Court’s assistance
for a third time on this issue. See ECF No. 220. The SEC nonetheless asks this Court to extend
the discovery deadlines based, inter alia, on the fact that Defendants “have raised a number of
concerns regarding the SEC’s review and production of internal documents and communications
responsive to Judge Netburn’s April 6, 2021 order.” SEC Letter at 1. The SEC cannot rely on
the fact that it has taken improper, overreaching positions requiring judicial intervention, and
then refused to comply with direct Court orders, to argue that it needs more time for discovery.

       The SEC (at 4-6) offers five additional arguments in support of its application. None has
merit and none justifies an extension of the schedule, individually or collectively. 4




4
  The SEC relies extensively on a five-factor test set out in City of Almaty, Kazahkstan v. Ablyazov, 2018 WL
2148430, at *1 (S.D.N.Y. May 10, 2018). The court in Almaty, however, created that five-factor test out of whole
cloth, without citation to any authority, and it did not even acknowledge the controlling “good cause” standard under
Fed. R. Civ. P. 16(b). To date, no other court has adopted Almaty’s five-factor test, and this Court should not be the
first. But in any event, even if the Almaty test applied, the arguments the SEC raises (at 4-6) are insufficient to
support an extension, for the reasons explained below.
         Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 4 of 8


Hon. Analisa Torres
June 8, 2021
Page 4
        A. Discovery Already Conducted

        There is no dispute that discovery in this litigation has been extensive. That does not
support a conclusion that the SEC has been diligent. To the contrary, the SEC has delayed in
serving a substantial portion of its discovery requests to Defendants. For example, the SEC
represents (at 4) that it “sought the production of documents from defendants . . . within a few
weeks of the beginning of the discovery period.” But in fact, the SEC is still serving requests for
production on Defendants: on May 20 and June 4, it served a total of 16 new requests for
production. It offers no explanation for the delay, and it does not and cannot contend that the
documents sought in these belated requests are ones it did not learn about until discovery. See,
e.g., Rent-A-Center, Inc. v. 47 Mamaroneck Ave. Corp., 215 F.R.D. 100, 104 (S.D.N.Y. 2003)
(finding no good cause to extend schedule based on amendment to the pleadings because
information supporting proposed new claim was known long before party sought to amend).5

        B. Additional Discovery Sought

       The SEC argues (at 4) that it needs more time for discovery because “Ripple’s production
of documents is not complete.” The SEC cannot show good cause to justify an extension on this
basis. As noted above, the SEC has continued to serve document requests in May and June;
Ripple’s productions to the most recent requests are not even due yet. As for the SEC’s prior
requests to Ripple alone, which number 107 in all, Ripple has diligently produced over 73,000
documents, and has committed to completing production of documents for requests received
through May 19 by June 18. All of this is on top of the roughly 49,000 documents that Ripple
produced in the course of the investigation.

        Similarly, the SEC argues (at 4) that “for both depositions so far, [Ripple] has produced
documents relevant to those witnesses only 2-3 business days before the deposition date.” Once
again, the SEC ignores that these productions were due to its belated service of document
requests. The first deposition in this case took place on May 18. The SEC waited until as late as
May 8 to request certain documents relating to that deponent. See Ex. A (“[W]e request that
Ripple produce responsive, non-privileged Telegram communications in advance of her
deposition.”).6 The second deposition took place on May 26; the SEC waited until May 3 before
serving a subpoena for that witness’s documents. See Ex. B. Despite the SEC’s late requests,
Ripple took great pains to accelerate production and ensured that the SEC had them well in
advance of the depositions (and far in advance of the deadline for production). See, e.g., Joye v.
Psch, Inc., 2016 WL 3141659, at *6 (S.D.N.Y. June 3, 2016) (finding no “good cause” to extend
discovery to accommodate late-served document requests, because “plaintiff’s counsel does not
explain why these documents could not have been requested prior to [the] deposition”). Ripple
has also committed to getting the SEC the documents relevant to future depositions one week in

5
  While the proposed extension in Rent-A-Center was due to a requested amendment to the pleadings rather than a
direct request to extend the scheduling order itself, the Second Circuit has explained that the same “good cause”
standard under Rule 16(b) applies to both types of extensions. See Kassner, 496 F.3d at 243-44.
6
  Ripple expended significant efforts to ensure that those late-requested documents were produced in advance of the
deposition despite the late timing of the request.
         Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 5 of 8


Hon. Analisa Torres
June 8, 2021
Page 5
advance of the deposition and to fully completing production of all but the most recent requests
by June 18 — well in advance of the final depositions.

        Next, the SEC argues (at 4-5) that it will not have privilege logs necessary for its
depositions of the Individual Defendants until July 2, which will be too late to use them in those
depositions. This is incorrect. Ripple has already produced six privilege logs (two during the
investigation and four more to date in discovery) reflecting more than 1,800 privileged or
redacted documents, including a privilege log of certain witness documents in advance of the
May 18 deposition. Ripple will produce all remaining privilege logs on a rolling basis starting
on June 18 – including all entries involving witnesses scheduled to be deposed in the two weeks
after that – and anticipates having these logs substantially completed well in advance of the
Individual Defendants’ depositions, which are scheduled for June 30 and July 2.7 Moreover, the
privilege logs are only minimally relevant to the SEC’s case in the first place, given Judge
Netburn’s ruling that Ripple has not waived privilege by asserting a fair notice defense.

        The SEC also relies (at 5) on its recently filed (and pending) motion for leave to take
additional depositions. That reliance is misplaced because its motion is substantively flawed, for
the reasons Ripple articulated in its opposition to that motion (ECF No. 216). It is also
premature: there is no reason to extend discovery now based on the possibility that the SEC
might receive leave to take more depositions in the future.

         C. “Unavoidable” Obstacles Faced

        The SEC’s argument (at 5) that it has engaged in meet-and-confers and has “expended
many hours interviewing custodians and searching and reviewing tens of thousands of internal
documents and communications . . . which Defendants successfully moved to compel” does not
support an extension. Meeting and conferring, and searching for and reviewing documents, is
part of the ordinary discovery process. The fact that the SEC has performed a baseline level of
work that any litigant would have to does not establish that it has been “diligent.” See, e.g.,
Burlington Coat Factory Warehouse Corp. v. Esprit De Corp., 769 F.2d 919, 927 (2d Cir. 1985)
(rejecting as “frivolous” a claim that burden of responding to opposing party’s discovery
requests prevented party from adequately pursuing its own discovery). And, as noted above, the
SEC could have finished these tasks much earlier had it simply produced documents in response
to Defendants’ valid requests for production instead of forcing Defendants to move to compel.
Likewise, the SEC cites (at 5) a disputed privilege assertion that Ripple subsequently withdrew,
but it does not and cannot argue that this brief dispute over a few days in May is somehow
preventing the SEC from completing discovery in accordance with the Court’s scheduling order.


7
  There may be a small handful of privilege logs that Ripple produces after these dates, but that is because the SEC
has belatedly served requests for production as late as June 4. The Federal Rules allow Ripple to respond to those
requests by July 2, see Fed. R. Civ. P. 34(b)(2)(A), and Ripple cannot reasonably be required to search for, review,
produce, and create complete privilege logs significantly faster than that. The possibility that some small fraction of
privilege logs relating to these late-served requests may not be received before the Individual Defendants’
depositions is a problem of the SEC’s own making and does not support a finding of good cause.
        Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 6 of 8


Hon. Analisa Torres
June 8, 2021
Page 6
       D. “Avoidable” Delays

        The SEC cites (at 5-6) three categories of what it calls “avoidable delays.” None show
that the SEC was diligent in discovery and none support its requested extension.

        First, the SEC complains that it is still awaiting a production in response to a third-party
subpoena it served on GSR. But the SEC has not moved to compel enforcement of that
subpoena. Cf. Saray Dokum v. Madeni Aksam Sanayi Turizm A.S., 335 F.R.D. 50, 52 (S.D.N.Y.
2020) (holding that party did not act diligently, and thus did not satisfy “good cause”
requirement, where it failed to take steps to compel discovery it later claimed was critical);
Agapito v. AHDS Bagel, LLC, 2018 WL 3216119, at *2 (S.D.N.Y. May 17, 2018) (holding that
party’s failure to produce documents during discovery did not provide “good cause” under Rule
16(b) because “to the extent that [movants] unsuccessfully requested production of these
documents from Plaintiffs, the appropriate response would have been a motion to compel”).

        Second, the SEC complains that it has had to serve subpoenas on individual deponents to
obtain documents from their personal electronic devices. But that does not come as a surprise;
Ripple can only produce documents that are in its possession, custody, or control, and the SEC’s
requests for production only asked it to produce such documents. See also Fed. R. Civ. P.
34(a)(1) (parties may serve requests on other parties to produce documents “in the responding
party’s possession, custody, or control”). The SEC could have begun serving these subpoenas at
the start of discovery; indeed, it has known since February that it would need to do so. As
Ripple expressly notified the SEC by letter on February 25, Ripple “is not in a position to collect
mobile device data for custodians who used their own personal devices to engage in work-related
communications.” The SEC makes no attempt to explain its three-month delay in serving
subpoenas after receiving that notice. That unexplained delay is fatal to a claim of diligence.
See Joye, 2016 WL 3141659, at *6.

        Third, the SEC complains that Ripple asserted privilege over documents slated to be
produced by third parties. It does not argue that this assertion introduced any material delay in
discovery, nor that it prevented the SEC from timely learning any critical information. And the
SEC concedes that this issue affects only productions by three third parties (out of more than 60
in the case), where Ripple diligently reviewed a relatively small subset of the productions for
privilege, and did so in a matter of days. In each case, those parties’ productions are already
complete. This makeweight complaint again does not justify extending the discovery deadlines.

       E. Need For Fair and Efficient Discovery

         The SEC concludes (at 6) with a perfunctory assertion that it would not be “fair” to
enforce the existing discovery deadline in this case. It makes no argument that an extension of
discovery would be “efficient”; to the contrary, it would likely increase the burdens on all
parties, in addition to causing the extreme prejudice to Ripple described above. Moreover,
without any showing of particular facts it has been unable to develop to date but could develop if
granted an extension, the SEC also cannot show that an extension would promote “fairness” in
the first place. There is no unfairness in this case that an extension would remedy.
       Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 7 of 8


Hon. Analisa Torres
June 8, 2021
Page 7
       F. What the SEC Does Not Argue

         Missing from the SEC’s letter is any argument that the existing discovery deadlines
cannot be reasonably met. Without such a showing, the SEC cannot demonstrate good cause for
an extension of the discovery deadline. See, e.g., Rent-A-Center, 215 F.R.D. at 105 (holding that
movants failed to show good cause where they did not “try to explain why the deadline set forth
by the Court’s Scheduling Order could not be reasonably met”); Lincoln v. Potter, 418 F. Supp.
2d 443, 454 (S.D.N.Y. 2006) (same); Baburam v. Fed. Express Corp., 318 F.R.D. 5, 8 (E.D.N.Y.
2016) (“With respect to a request to extend discovery, the moving party must show why it could
not have completed the necessary discovery within the time frame established under the existing
scheduling order.”). To be sure, the SEC’s letter suggests that it will require genuine effort from
all parties to complete discovery – efforts that the SEC itself argues (at 6) the parties have been
making. It offers no reason why the parties cannot continue to make such efforts, and it does not
and cannot argue that it will be impossible to complete discovery on time if the parties do so.

         The SEC also makes no argument that it has not been able to develop any particular areas
of fact. To be sure, it identifies certain procedural categories of discovery that are still
outstanding, such as the subpoena to GSR that it has not moved to enforce. But the SEC does
not state that there are any particular facts it expects to be able to develop but has not yet been
able to. It certainly does not argue that it will be impossible to develop sufficient facts by the
close of discovery. Cf. Lamothe v. Town of Oyster Bay, 2011 WL 4974804, at *8 (E.D.N.Y. Oct.
19, 2011) (“Without specific information regarding the new evidence at issue and the timing of
its discovery, the Court is unable to find that the Plaintiffs have demonstrated good cause for
their failure to comply with the Scheduling Order.”).

                                         *       *       *

        An extension of the discovery schedule in this case would cause tremendous prejudice to
Ripple. In addition, the SEC has not met its burden of showing that there is good cause to extend
the schedule: the examples of ongoing discovery issues that it cites are largely attributable to its
own unexplained delays in serving document requests, and it does not and cannot argue that it
will not be possible to complete discovery on the existing schedule despite reasonable diligence.
The SEC’s request for an extension should be denied.
       Case 1:20-cv-10832-AT-SN Document 234 Filed 06/08/21 Page 8 of 8


Hon. Analisa Torres
June 8, 2021
Page 8
Respectfully submitted,

/s/ Michael K. Kellogg                          /s/ Mary Jo White
Michael K. Kellogg                              Mary Jo White
(mkellogg@kellogghansen.com)                    (mjwhite@debevoise.com)
Reid M. Figel                                   Andrew J. Ceresney
Gregory M. Rapawy                               Lisa Zornberg
Collin R. White                                 Christopher S. Ford
Eliana Margo Pfeffer*                           Joy Guo
KELLOGG, HANSEN, TODD, FIGEL,                   DEBEVOISE & PLIMPTON LLP
& FREDERICK PLLC                                919 Third Avenue
Sumner Square                                   New York, NY 10022
1615 M Street, NW, Suite 400                    +1 (212) 909-6000
Washington, DC 20036
+1 (202) 326-7900

                            Attorneys for Defendant Ripple Labs Inc.




*Not Admitted in the District of Columbia; practice supervised by members of the firm.




cc: All counsel (via ECF)
